DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on December 10, 2021. Claim 12 has been amended. 
Currently claims 1-20 are pending with claims 12-20 under consideration and claims 1-11 being withdrawn as being directed to non-elected invention. Claim 12 is independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claim 12 are not sufficient to overcome the 35 U.S.C. § 112(f) interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112(f) interpretation and the 35 U.S.C. § 112(b) have been maintained 
Applicant’s amendments to claim 12 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 12-20 has been maintained

Response to Amendments
Applicant’s arguments filed on December 10, 2021 have been considered but are not persuasive.
In the Remarks, on page 8, Applicant’s argument regarding the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, 6th paragraph claim interpretation that the Examiner fails to set forth why the claim limitations supposedly fail to set forth sufficiently definite acts to perform that function. Moreover, the Applicant submits that each of the limitations recited by the Examiner recite sufficient structure, material or acts. For example, the first responder mobile application operates the image capturing device to capture the specific image of the utility damage and automatically determines the location based on the location of the mobile device when the image is captured, and further generates a damage report. The Examiner provides no reasoning whatsoever why that limitation lack sufficient structure, material or acts. Moreover, there is sufficient disclosure of structure, material or acts in the specification of the present application for all four of the Examiner’s purportedly unclear limitations, exemplarily at FIGs. 1-3, ¶¶ [0034]-[0036], and ¶¶ [0042]-[0058].
In response to Applicant’s argument, the Examiner respectfully disagrees. Claim 12 further recites “a multi-tenanted intelligent platform (MTIP)” configured to receive, determine, analyzes the captured image to determine, receive and transmits (see claims 15-18), claim 13 recites “a central web portal..” to view and manage first responder damage reports”, and claims 13 and 20 recite “a/the selective notification module” configured to determine, select, forwarding, providing contextual notification…, and transmit images and metadata…”, are directed to means (or step) plus function limitation that invokes 35 U.S.C. § 112(f), or pre-AIA  35 U.S.C. § 112, 6th paragraph. 
Here, Fig. 1 and Fig. 2 describe the “Multi-Tenanted Intelligent Platform (106)” and the “Selective…(109)” are stored in the cloud, and ¶¶ [0033]-[0035] and ¶¶ [50]-[0058] describe their functions, for example, a selective notification module (109) is in communication with and draws on the MTIP (106) to determine which user must be notified based on the location of damage, and the MTIP (106) securely stores the damage information and enables the utility dispatcher to use the central portal (103) to See Blackboard, Inc. v. Desire2Learn Inc., 574 F.3d 1371, 1384 (Fed. Cir. 2009) ("The [purported disclosed structure] is essentially a black box that performs a recited function. But how it does so is left undisclosed.").
At best, the “central web portal (103)” described in Fig. 1 and ¶ [0033] that a control room PC (105) comprises the central web portal (103); the utility central web portal running in a browser on the Control Room PC (105); and ¶ [0052]: The reports can be displayed on the central web portal (103) in a suitable manner, such as by damage category, date/time, or city (location) in event manager view, which conveys sufficient structure in the Specification. Thus, the “central web portal” will be withdrawn from the 35 U.S.C. § 112(f) interpretation.
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


   
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that it is believed that the invention recited in the claims improves computerized tracking on damage event, for example, …operate the image capturing device in response to a manual user operation to capture an image of the utility damage event….
 In response to Applicant’s arguments, the Examiner respectfully disagrees. Using an image capturing device to capture an image of the utility damage event is merely adding the word “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976 1982-1983 (2014). Although the invention may improve the ways for quickly report damage and send the GPS-encoded pictures to pinpoint the damage, and enables utilities to restore power faster, is an improvement to the business operation rather than an improvement to the functioning of a computer.  The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d at 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). 


   
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the pending claims recite “a selective notification module in communication with the MTIP to dynamically determine….” The claims therefore display data to the user in a novel, unique manner that improves the accuracy of damage event reporting and tracking, which is a clear improvement to existing technology.  
In response to Applicant’s arguments, the Examiner respectfully disagrees this analysis because the alleged improvement lies in the abstract idea itself, not to any technological improvement. Even if the advance over the prior art that presents data to the user in a novel and unique manner, that purported advance is an abstract idea itself, i.e., performed in the mind, or by a human using a pen and paper. The novelty or non-obviousness of the mental process step does not automatically lead to the conclusion that the claimed subject matter is patent-eligible. The Supreme Court has thus dictated that section 101 imposes “a threshold test,” Bilski v. Kappos, 561 U.S. 593, 602 (2010). One that must be satisfied before a court can proceed to consider subordinate validity issues such as non-obviousness under 35 U.S.C. § 103 or adequate written description under 35 U.S.C. § 112. See Parker v. Flook, 437 U.S. 584, 593 (1978) (“Flook”) (“The obligation to determine what type of discovery is sought to be patented” so as to determine whether it falls within the ambit of section 101 “must precede the determination of whether that discovery is, in fact, new or obvious.”).
Respect to Example 42 in the 2019 PEG examples, claim 1 in Example 42 was integrated into a practical application because it allowed remote users to share information in real-time in a standardized format even though information was input in a non-standardized format. Here, Applicant’s claims do not convert information that is input by a user in a non-standardized format into a standardized format, automatically generate a message when the updated information is stored, or transmit the message to all users in real-time to share that information over a network as in Example 42. Rather, claim 13, recites “a selective notification module,” which allows to determine which utility tenant can access the first responder damage report based on report geographic location and the user-selected damage type, and to select which utility mobile device to receive the first responder damage report, and further allows for forwarding the first responder damage report to the selected utility mobile devices. 

  In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that [E]ven if one or more additional elements are well-understood, routine, conventional activity when considered individual, and the combination of additional elements may amount to an inventive concept.  
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the one or more additional elements without specifically pointing out what are the one or more additional elements and how they may amount to an inventive concept. 


In the Remarks from page 13, Applicant argues that neither Lagassey nor Nonaka teach or suggest “assign[s] appropriate repair personnel based on relevant skills and proximity to the geographic location of the utility damage event.”  However, Applicant’s argument is directed to the newly amended claim, and therefore, the newly amended claim will be fully addressed in this Office Action.





Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 12, 13 and 20 recite one or more of “a multi-tenanted intelligent platform (MTIP)”, and “a selective notification module” configured to perform functions are directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “a multi-tenanted intelligent platform (MTIP)”, and “a selective notification module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “operate the image 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claims 12-13 includes language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) “a multi-tenanted intelligent platform (MTIP) configured to determine a priority for the first responder damage report, analyzes the captured image to determine a severity of the damage, analyzes the captured image to determine if a primary power line is damaged, assigns a high priority, receives the first responder damage report and transmits the first responder damage report…” are directed to a specified function for determining, analyzing, assigning, receiving and transmitting, and thus the functions are indefinite; 2) “a selective notification module [] determine which of the plurality of utility tenants the first responder can access via the central web portal the first responder damage report…, select which of the utility mobile device to receive the first responder damage report, and providing contextual notification” are directed to specified functions for determining which of the plurality of utility tenants, select which of the utility mobile device and providing contextual notification, and thus the functions are indefinite.
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 13-20 are also rejected for the same reason as each depends on the rejected claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 12-20 are directed to a system comprising a first responder mobile devices, a GPS, and an image capturing device, which falls within the statutory category of a machine. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Claim 12 recites “a plurality of first responder mobile devices each having a first responder mobile application, a Global Positioning System (GPS), and an image capturing device, wherein the first responder mobile device comprises a smart phone or tablet that moves between geographic locations and the GPS determines a current geographic location of the first responder mobile device, said first responder mobile application configured to operate the image capturing device in response to a manual e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))). 
Claim 12 further recites the limitations of “a multi-tenanted intelligent platform (MTIP) configured to receive the first transponder damage report from the first responder mobile device, assigning appropriate repair personnel based on relevant skills and proximity to the geographic locations of the utility damage event, and automatically determine a priority for the first responder damage report by pattern-matching, relevance analysis and image processing of the captured image.” The limitations, as drafted, is a process that, under its broadest reasonable interpretation (BRI) and assuming the “MTIP” as computer components (e.g., processor), covers performance of the limitations in the mind but for the recitation of generic computer components and the term “automatically”. That is, other than reciting “a multi-tenanted intelligent platform” and the term “automatically”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “a multi-tenanted intelligent Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)). As such, claim 12 falls within the mental processes grouping.
Claim 13 recites the limitations of “a central web portal for a plurality of utility tenants to view and manage first responder damage reports at different location….allowing the utility tenant and their admin(s) to manage users, privileges and notification rules and jurisdictions.” The limitations, as drafted, are nothing more than providing a user interface with the capability that allows a user to perform administrative tasks in a generic computer. (The interface prompts a borrower to enter personal information, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695). The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. 
Claim 13 further recites the limitations of “receive and display first responder damage reports; determine which of the plurality of utility tenants the first responder can access via the central web portal the first responder damage report based on report location and damage type, select which of the utility mobile devices are to receive the first responder damager report, and forwarding the first responder damager report to the selected utility mobile devices.” 
Claim 14 recites the limitations of “providing contextual notification based on geo-location both of the damage report and of the utility field personnel or their dispatch location.”
Claim 15 recites the limitation of “analyzes the captured image to determine a severity of the damage.”

Claim 17 recites the limitations of “analyzes the captured image based on the damage type.”
Claim 18 recites the limitations of “receives the first responder damage report directly from the first responder mobile device, and transmits the first responder damage report directly to the selected utility crew mobile devices.
Claim 19 recites the limitations of “provides the damage report to one of a plurality of different types of utility crews…” and
Claim 20 recites the limitations of “transmit images and metadata from first responder damage report directly to relevant utility users including utility crews and/or local crew supervisors.
As discussed above, the “receive and display” steps in claim 13 and the “receive and the transmit” steps in claims 18 and 20 are merely add insignificant extra-solution activities (i.e., post-solution activities) to the judicial exception in the form of data-gathering and data-transmitting using the utility crew mobile devices. (Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))).
With respect to the other steps in claims 13-17, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “MTIP” (assumed to be computer components) and the term “dynamically”. That is, other than reciting the “MTIP” and the term “dynamically”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “MTIP” and the term “dynamically” language, the claims Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1740 (Fed. Cir. 2017)). As such, claims 13-20 also fall within the mental processes grouping.
Under the 2019 Guidance, the claims fall within the “mental processes” grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis is proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 12 recites a plurality of first responder mobile devices (e.g., smartphones) each including a Global Position System (GPS) and an image capturing device for capturing image and transmitting damage report. The plurality of first responder mobile devices are directed to insignificant extra-solution activity for data gathering. See MPEP 2106.05(g). Claim 12 further recites the system comprising: “a multi-tenanted intelligent platform (MTIP)” configured to receive [data] from the first responder mobile device and “automatically” determine a priority, claim 13 recites “a central web portal” (user interface) for a plurality of utility tenants to view and manage first responder damage reports, “utility crew mobile devices” having a utility crew mobile application configured to receive and display first responder damage reports. These additional elements, when considered individually and as an ordered combination, and assuming the recite MTIP is “a computer” for performing the steps, the additional elements are recited at a high level of generality, at best, the MTIP is invoked as a tool for receiving the first responder damage report from the first responder mobile device, and transmitting the first responder damage report to the utility crew mobile device. Thus, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, none of these limitations in the claims reflects an improvement to the functioning of a computer itself or another technological field, effects a transformation or reduction of a particular article to a 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
claim 12 recites a plurality of first responder mobile devices (e.g., smartphones) each including a Global Position System (GPS) and an image capturing device for capturing image and transmitting damage report. The plurality of first responder mobile devices are directed to insignificant extra-solution activity for data gathering. See MPEP 2106.05(g). Claim 12 further recites the system comprising: “a multi-tenanted intelligent platform (MTIP)” configured to receive [data] from the first responder mobile device and “automatically” determine a priority, claim 13 recites “a central web portal” (user interface) for a plurality of utility tenants to view and manage first responder damage reports, “utility crew mobile devices” having a utility crew mobile application configured to receive and display first responder damage reports. These additional elements, when considered individually and as an ordered combination, and assuming the recite MTIP is “a computer” for performing the steps, the additional elements are recited at a high level of generality, at best, the MTIP is invoked as a tool for receiving the first responder damage report from the first responder mobile device, and transmitting the first responder damage report to the utility crew mobile device. However, functions of receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of a computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lagassey (US 2014/0114554), and in view of Nonaka et al., (US 2018/0189750, hereinafter: Nonaka), and further in view of Monroe (US 7173526).

Regarding claim 12, Lagassey discloses a system for gathering and disseminating real-time visual intelligence of a utility damage event, the system comprising: 
a plurality of first responder mobile devices each having a first responder mobile application, a Global Positioning System (GPS), and an image capturing device (see Fig. 6, # 305; ¶ 5, ¶ 74-75,  ¶ 92, ¶ 115, ¶ 174 and ¶ 237), wherein the first responder mobile device comprises a smart phone or tablet that moves between geographic locations and the GPS determines a current geographic location of the first responder mobile device (see ¶ 17, ¶ 50, ¶ 58, ¶ 110, claim 6), said first responder mobile application configured to operate the image capturing device in response to a manual user operation to capture an image of the utility damage event and automatically determine a damage event geographic location from the current geographic location of 
a multi-tenanted intelligent platform (MTIP) configured to receive the first responder damage report from the first responder mobile device (see Fig. 6, # 315; ¶ 68, ¶ 74, ¶ 93, ¶ 129, ¶ 238),  
Lagassey discloses dispatching an appropriate level of emergency response based on the image of the accident scene (see ¶ 124).
Lagassey does not explicitly disclose the following limitations; however, Nonaka in an analogous art for damage analysis discloses 
automatically determine a priority for the first responder damage report by pattern-matching, relevance analysis and image processing of the captured image (see Abstract; ¶ 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagassey to include the teaching of Nonaka in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of resource management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Lagassey and Nonaka do not explicitly disclose the following limitations; however, Monroe in an analogous for event response management discloses 
assigning appropriate repair personnel based on relevant skills and proximity to the geographic locations of the utility damage event (see Abstract; claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagassey and in view of Nonaka to include the teaching of Monroe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Lagassey discloses the system of claim 12, further comprising: 
a central web portal for a plurality of utility tenants to view and manage first responder damage reports at different geographic locations in multiple formats including map-based views, event management list views and an administrative capability allowing the utility tenant and their admin(s) to manage users, privileges and notification rules and jurisdictions (see ¶ 50, ¶ 61-63, ¶ 81-82, ¶ 89, ¶ 136, ¶ 195 and ¶ 232); 
utility crew mobile devices each having a utility crew mobile application configured to receive and display first responder damage reports as one of the plurality of utility tenants via the central web portal (see Fig. 6, # 315; ¶ 196, ¶ 227 and ¶ 233); and 


Regarding claim 14, Lagassey discloses the system of claim 13, said selective notification module further providing contextual notification based on the geographic location both of the damage report and a geographic location of the utility field personnel or their dispatch location (see ¶ 89, ¶ 111, ¶ 137, ¶ 190, ¶ 231).  
Regarding claim 15, Lagassey discloses the system of claim 12, wherein said MTIP analyzes the captured image to determine a severity of the damage (see ¶ 46, ¶ 67, ¶ 101 and ¶ 124).  
Regarding claim 16, Lagassey discloses the system of claim 15, wherein said MTIP analyzes the captured image to determine if a primary power line is damaged, and assigns a high priority to the first responder damage report if the primary power line is damage (see ¶ 137,  ¶ 144, ¶ 67, ¶ 113, ¶ 124 ¶ 171).  
Regarding claim 17, Lagassey discloses the system of claim 12, wherein the first responder damage report includes a damage type for the utility damage event, and wherein said MTIP analyzes the captured image based on the damage type to determine if a severity of the damage (see ¶ 67,  ¶ 101, ¶ 107, ¶ 124 and ¶ 130).  
Regarding claim 18, Lagassey discloses the system of claim 13, wherein the MTIP receives the first responder damage report directly from the first responder mobile device, and transmits the first responder damage report directly to the selected utility crew mobile devices (see ¶ 68, ¶ 74, ¶ 89, ¶ 124, ¶ 209 and ¶ 213).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagassey and in view of Nonaka and Monroe as applied to claims 12-18, and further in view of D’amelia, (US 2015/0317588).

Regarding claim 19, Lagassey, Nonaka and Monroe do not explicitly disclose the following limitations; however, D’amelia in an analogous art of manage environmental event services discloses the system of claim 12, wherein the MTIP provides the damage report to one of a plurality of different types of utility crews based on the user-selected damage type (see ¶ 39-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagassey and in view of Nonaka and Monroe to include the teaching of D’amelia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific reporting solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Lagassey, Nonaka and Monroe do not explicitly disclose the following limitations; however, D’amelia discloses the system of claim 13, wherein said selective notification module is configured to transmit images and metadata from first responder damage report directly to relevant utility users including utility crews and/or local crew supervisors (see ¶ 39-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagassey and in view of Nonaka and Monroe to include the teaching of D’amelia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific reporting solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stragnge et al., (US 2013/0297353) discloses a method for filing insurance claims using mobile devices for capturing information and images of documents and transmitting the documents to an insurance company for processing of the claim.
Patel et al., (US 9824397 B1) discloses a method for analyzing damage to insured property by receiving images of a scene from a mobile device of a user, analyzing the images to create a holistic view of the scene and comparing the dimensions to determine the extent of damage to the property.
Howe et al., (US 2017/00270650) discloses a system for assessing a property damage claim uses an imaging device to capture images of a property that has reportedly been damaged by an incident.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624